Citation Nr: 0703083	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of establishing entitlement to 
Department of Veterans Affairs (VA) death benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran had recognized service from December 1941 to 
September 1942, and he was a prisoner of war of the Japanese 
government from April to September 1942.  The appellant is 
the veteran's widow.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in June 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In April 2005, the appellant and her daughter testified 
before a Decision Review Officer.  The transcript of that 
hearing is of record. 


FINDINGS OF FACT

1. The veteran and the appellant lived together from 1996 
until they were legally married in April 2003, less than one 
year prior to the veteran's death in December 2003. 

2. Common-law marriage is not recognized as valid in the 
Philippines; the appellant has not indicated that she had no 
knowledge that common-law marriage was not recognized in the 
Philippines; and she may not be considered to have been in a 
"deemed valid" marriage with the veteran a year or more prior 
to his death. 




CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA death benefits have not been met.  38 
U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 
3.50, 3.52, 3.54, 3.205 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to 
a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  Absent evidence 
of a valid marriage for one year or more prior to the 
veteran's death or of a child born of or before the marriage, 
which is determinative in the present case, there is no 
reasonable possibility that further development of the claim 
by VA would substantiate the claim.  And, in the context of 
the law that applies to this case, is there any indication in 
the record that there is any evidence that could substantiate 
the claim that has not been obtained.  The appellant has had 
an opportunity to respond with additional evidence or 
argument on the grounds for denying her claim.  She has 
neither come forward with appropriate evidence nor is there 
any reasonable possibility that such evidence exists.

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence shows that prior to the veteran's marriage to 
the appellant, he was married to M.R. His marriage to M.R. 
was terminated by her death 1982.  In a statement dated in 
September 1998, the veteran asserted that he had been married 
only once and had remained a widower after his wife's death 
in 1982.  The appellant was also married prior to her 
marriage to the veteran, and her first marriage was 
terminated by the death of her first spouse in 1995.

Prior to his death in December 2003, the veteran and the 
appellant married in April 2003.  An April 2003 joint 
affidavit executed by the veteran and the appellant showed 
that they had lived together since 1996. 

In her substantive appeal, the appellant stated that she and 
the veteran decided to legally marry for religious reasons. 

In April 2005, the appellant testified that she married the 
veteran in April 2003 and that he died in December 2003.  
These dates are substantiated by the marriage certificate and 
the veteran's death certificate.  The appellant also 
testified that after the veteran's first wife died in 1982, 
the veteran lived with her and her husband, the veteran's 
brother, until the veteran's brother died, and then she and 
the veteran lived 


together as husband and wife.  She stated that they decided 
to solemnize the marriage because the children decided that 
they should.  The appellant's daughter testified that the 
appellant and the veteran had been living together since 
1996. 

In statements, dated in January 2004, September 2005 and 
January 2006, the appellant stated that she lived with the 
veteran without the benefit of a legal marriage and that they 
got married to have a valid marriage under the law. 

Laws and Regulations

Certain VA death benefits, including death pension, death 
compensation, and Dependency and Indemnity Compensation are 
payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 
1310, 1541.

The term "surviving spouse" means a person who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  Additionally, a spouse is a 
person of the opposite sex who is a husband or wife.  38 
U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  

A wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  For 
VA benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).  For 
purpose of establishing entitlement to VA death benefits, the 
veteran must have been married to the appellant for over one 


year or for any period of time if a child was born of the 
marriage.  (There are also alternative qualifications for 
death compensation and DIC - none here applicable.) 38 C.F.R. 
§ 3.54.

In a case involving a common-law marriage, there must be 
proof of a common-law marriage for the purpose of receiving 
VA benefits.  Supporting evidence of common law marriage 
should include affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a).

In addition, where common-law marriage is invalid by reason 
of legal impediment, VA regulations allow for certain 
attempted marriages to be nevertheless "deemed valid" if 
specific legal requirements are met.  Basically, such an 
attempted marriage will be "deemed valid" if: (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to VA death benefits.  38 
C.F.R. § 3.52.  

If the provisions of 38 C.F.R. § 3.205(a) are satisfied as 
well as those of 38 C.F.R. § 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c).

The term "legal impediment" was interpreted in an opinion of 
the Office of the General Counsel of VA, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
The Court has issued pertinent directives in this regard in 
Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, in a 
case such as here, the appellant must be given an opportunity 
to submit a signed statement pursuant to 
38 C.F.R. § 3.205(c), indicating that she had no knowledge of 
an impediment to the marriage.  The Court indicated that if 
the appellant was unaware of the impediment, then an 
otherwise invalid common-law marriage could be deemed valid.

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.

Analysis

Applying the facts in this case to the above criteria, the 
Board concludes that appellant does not qualify for VA death 
benefits as a surviving spouse of the veteran.  The 
undisputed evidence set forth above indicates that, although 
she and the veteran were married in April 2003, she was not 
married to him for one year or more prior to his death and a 
child was not born to them.  Accordingly, none of the 
requirements for establishing eligibility for VA death 
benefits as a surviving spouse of a veteran has been 
satisfied.



The Board has considered the fact that the appellant and 
veteran lived together as husband and wife from 1996 to the 
time of the veteran's death in December 2003.  Nonetheless, 
her claim for VA death benefits as the surviving spouse of 
the veteran must still fail.  For VA compensation purposes, 
the term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j).  In this case, the veteran and the appellant 
were residents of the Republic of the Philippines, which does 
not recognize a common-law marriage.

The Board has further considered whether an otherwise invalid 
common-law marriage could be "deemed valid" if the appellant 
was unaware of the legal impediment.  Colon v. Brown, 9 Vet. 
App. 104, 107-108 (1996); VAOGCPREC 58-91 (the fact that a 
jurisdiction does not recognize common-law marriage is 
considered a type of legal impediment).  The requirement to 
solemnize a marriage in a jurisdiction which does not 
recognize common-law marriage constitutes a "legal 
impediment" to such a marriage. 

Although the appellant and the veteran lived together since 
1996, in her signed statements, dated in January 2004, 
September 2005 and January 2006, and in her testimony, the 
appellant confessed that she lived with the veteran without 
the benefit of a legal marriage and that they got married to 
have a valid marriage under the law.  This evidence is 
uncontroverted and is contrary to the argument that the 
appellant had no knowledge that a common-law marriage was not 
a valid marriage.  38 C.F.R. § 3.205(c).  This evidence 
therefore does not support a "deemed valid marriage."  

In view of the foregoing discussion, the Board concludes that 
the appellant and the veteran did not enter into a valid 
marriage or "deemed valid" common-law marriage in the 
Republic of the Philippines at any time prior to their 
marriage ceremony in April 2003.  38 U.S.C.A. §§ 101, 103; 38 
C.F.R. §§ 3.1(j), 3.50, 3.52.  And as the valid marriage was 
solemnized in April 2003, the veteran and the appellant had 
not been married for the requisite period of over one year 
before the veteran died in December 2003.  For these reasons, 
the appellant lacks of entitlement under the law to VA death 
benefits. 


ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of establishing entitlement VA death 
benefits is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


